DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Schwarz (US 2019/0192873 A1).
Regarding claim 1, Schwarz discloses a device for inducing lipolysis in a living animal organism (eg. Fig. 9, Para. 241 and 244), comprising: at least one mounting element having a front surface (eg. Fig. 3A-F, multiple embodiments using flat or concave surfaces) ; a plurality of light emitting elements disposed on the front surface that are configured to emit at least one selected wavelength of light (eg. Para. 28, Fig. 20A, lights 100); at least one electromagnetic coil disposed on the front surface and configured to produce an electromagnetic field in a direction that is substantially perpendicular to the front surface (Fig. 20A-B, coil 98m Para. 412); a vibration platform that is configured to impart vibration into a body of the living animal organism while the living animal organism is being exposed to light from the plurality of light emitting elements (eg. Para. 8-10, 34) and the electromagnetic field of the at least one electromagnetic coil; and a controller operatively coupled to the plurality of light emitting elements, the at least one electromagnetic coil (eg. Para. 127 and 162), and body vibratory, wherein the controller is configured to control the plurality of light emitting elements (eg. Para. 10), the at least one electromagnetic coil, and vibration platform according to a selected treatment regimen (eg. Para. 177, selective treatment based on patient’s feeling or needs), and wherein at least a portion of the selected treatment regimen includes controlling the plurality of light emitting elements, the at least one electromagnetic coil, and body vibratory to act on the living animal organism simultaneously (eg. Para. 8, combine magnetic field, light, and mechanical). One embodiment shows the mechanical and magnetic field combination (eg. Fig. 10A-B, Para. 575-578) and another embodiment (eg. Para. 386-389). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of the combined mechanical and magnetic treatment with light (eg. Para 394, magnetic combined with light) to further improve treatment by enhancing skin tightening, body contouring, and helping skin disorders (eg. Para. 459-466). One of ordinary skill in the art would be able to have these treatments running simultaneously on the same area to reduce the duration of the overall treatment period and magnifies healing effects (eg. Para. 22, 
Regarding claim 3, Schwarz discloses the plurality of light emitting elements are a plurality of light emitting diode (LEDs) (eg. Para. 469, light emitting diodes, Fig. 20a).
Regarding claim 4, Schwarz discloses the plurality of LEDs are arranged in a plurality of LED groups, and wherein the plurality of LED groups are arranged in a matrix of rows and columns (eg. Para. 392, array/matrix pattern).
Regarding claim 5, Schwarz discloses at least one electromagnetic coil is configured around a border of the front surface of the at least one mounting element (eg. Para. 744-746, magnetic field generating devices in one plane in an array/matrix along the applicator). The examiner believes positioning them along a line/array at the border would obvious to one of ordinary skill to match the treatment region (eg. Para. 746).
Regarding claim 6, Schwarz discloses the at least one electromagnetic coil comprises a plurality of coils disposed on at least one mounting element (eg. Para. 744-746). 
Regarding claim 7, Schwarz discloses at least some of the plurality of light emitting elements are configured to emit light having a wavelength of one of 405 nm, 440 nm, 532 nm, 590 nm, 635 nm, 650 nm, 850 nm, or 980 nm (eg. Para. 478-482, and claim 20).  
Regarding claim 8, Schwarz discloses a first portion of the plurality of light emitting elements is configured to emit light at a first wavelength, a second portion of the plurality of light emitting elements is configured to emit light at a second wavelength, and a third portion of the plurality of light emitting elements is configured to emit light at a third wavelength, wherein the first wavelength, second wavelength, and third wavelength are all different wavelengths (eg. 455, different wavelengths, and 565, different beams having differing wavelengths).
Regarding claim 10, Schwarz discloses the plurality of light emitting elements are controlled to output light according to a modulation waveform (eg. Para. 248).
Regarding claim 11, Schwarz discloses the electromagnetic field of the at least one electromagnetic coil is pulsed (eg. Para. 248-249).
Regarding claim 12, Schwarz discloses electromagnetic field is produced having a frequency in a range of 0 - 45,000,000 Hertz (eg. Para. 253, 260-264).
Regarding claim 13, Schwarz discloses the light emitted by the plurality of light emitting elements and the electromagnetic field produced by the at least one electromagnetic coil is adjusted during a treatment regimen based on feedback received by the device (eg. Para. 588-589, and 688-690, feedback sensors).
Regarding claim 15, Schwarz discloses comprises a network radio transceiver (eg. Para 168, remote control system), wherein the network radio transceiver is configured to receive signals from a bio- impedance sensor, and wherein the feedback comprises changes in bio-impedance over time (eg. Para. 725, control unit monitoring tissue impedance).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1) in view of Zharov (US 6443978 B1).
Regarding claim 2, Schwarz discloses at least one mounting element is a plurality of mounting elements at different portions of the patient (eg. Fig. 15-16), but does not disclose the elements configured to substantially surround the living animal organism on different sides of the living animal organism. 
Zharov teaches mounting elements with radiation emitters to surrounding the body (eg. Fig. 1-2, emitters 1).
It would have been obvious to have modified the invention of Schwarz with the teaching of Zharov surrounding the body with lights would allow for a greater area of treatment.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1), in view of Linhart (US 2018/0103991 A1).
Regarding claim 9, Schwarz discloses the invention of claim 1, but does not disclose a negative ion generator that is controlled to be operable during a treatment regimen.
Linhart discloses a therapy device combined with plasma for treatment of tissue (eg. Para. 6 and 59-64).
It would have been obvious to have combined the invention of Schwarz with the negative ion generator as taught by Linhart to improve wound healing by using ozone for its bactericide effects, etc. (eg. Para. 64)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1), in view of Knowlton (US 2004/0210214 A1)
Regarding claim 14, Schwarz discloses the Schwarz discloses comprises a camera having a field of view, wherein the camera produces images of living animal organism in the field of view, and wherein the feedback comprises differences in successive images of the living animal organism during the treatment regimen.
Knowlton teaches a feedback control system for treatments of tissue that captures images of a tissue site before and after treatments and display template overlays, visual cues, or pointers superimposed to show differences (eg. Para. 188-190)
It would have been obvious to have combined the invention of Schwarz with the image feedback system taught by Knowlton to provide better assistance to a user with the procedure (eg. Knowlton, Para. 188).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792